UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 OR ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 74-1895085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10000 Memorial Drive, Suite 600 77024-3411 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 688-9600 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerþ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Registrant’s number of common shares outstanding as of May 4, 2009:104,768,712 FRONTIER OIL CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2009 INDEX Part I - Financial Information Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures Part II - Other Information FORWARD-LOOKING STATEMENTS This Form 10-Q contains “forward-looking statements” as defined by the Securities and Exchange Commission (“SEC”).Such statements are those concerning contemplated transactions and strategic plans, expectations and objectives for future operations.These include, without limitation: · statements, other than statements of historical fact, that address activities, events or developments that we expect, believe or anticipate will or may occur in the future; · statements relating to future financial performance, future capital sources and other matters; and · any other statements preceded by, followed by or that include the words “anticipates,” “believes,” “expects,” “plans,” “intends,” “estimates,” “projects,” “could,” “should,” “may,” or similar expressions. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements we make in this Form 10-Q are reasonable, we can give no assurance that such plans, intentions or expectations will be achieved.These statements are based on assumptions made by us based on our experience and perception of historical trends, current conditions, expected future developments and other factors that we believe are appropriate in the circumstances.Such statements are subject to a number of risks and uncertainties, many of which are beyond our control.You are cautioned that any such statements are not guarantees of future performance and that actual results or developments may differ materially from those projected in the forward-looking statements. All forward-looking statements contained in this Form 10-Q only speak as of the date of this document.We undertake no obligation to update or revise publicly any revisions to any such forward-looking statements that may be made to reflect events or circumstances after the date of this Form 10-Q, or to reflect the occurrence of unanticipated events. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited, in thousands, except per share data) Three Months Ended March 31, 2009 2008 Revenues: Refined products $ 822,171 $ 1,207,588 Other 24,077 (21,805 ) 846,248 1,185,783 Costs and expenses: Raw material, freight and other costs 619,897 999,128 Refinery operating expenses, excluding depreciation 75,876 87,560 Selling and general expenses, excluding depreciation 12,421 10,355 Depreciation, amortization and accretion 18,144 14,940 Gain on sales of assets - (37 ) 726,338 1,111,946 Operating income 119,910 73,837 Interest expense and other financing costs 7,420 1,639 Interest and investment income (516 ) (2,313 ) 6,904 (674 ) Income before income taxes 113,006 74,511 Provision for income taxes 39,547 28,542 Net income $ 73,459 $ 45,969 Comprehensive income $ 73,397 $ 45,019 Basic earnings per share of common stock $ 0.71 $ 0.45 Diluted earnings per share of common stock $ 0.70 $ 0.44 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands except share data) March 31, 2009 and December 31, 2008 2009 2008 ASSETS Current assets: Cash, including cash equivalents of $625,596 and $482,415 at 2009 and 2008,respectively $ 631,722 $ 483,532 Trade receivables, net of allowance of $1,000 and $500 at 2009 and 2008, respectively 97,154 84,110 Income taxes receivable 64,524 116,118 Other receivables 8,786 25,216 Inventory of crude oil, products and other 292,626 256,129 Deferred income taxes 7,960 8,841 Commutation account - 6,319 Other current assets 20,427 37,038 Total current assets 1,123,199 1,017,303 Property, plant and equipment, at cost: Refineries, pipeline and terminal equipment 1,319,569 1,291,106 Furniture, fixtures and other equipment 15,637 15,638 1,335,206 1,306,744 Accumulated depreciation and amortization (390,269 ) (373,301 ) Property, plant and equipment, net 944,937 933,443 Deferred turnaround costs 45,009 47,465 Deferred catalyst costs 9,162 9,726 Deferred financing costs, net of accumulated amortization of $2,776 and $2,404 at2009 and 2008, respectively 5,827 6,201 Intangible assets, net of accumulated amortization of $522 and $492 at 2009 and2008, respectively 1,307 1,338 Other assets 2,842 2,993 Total assets $ 2,132,283 $ 2,018,469 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 322,486 $ 308,867 Accrued liabilities and other 85,398 57,084 Total current liabilities 407,884 365,951 Long-term debt 347,284 347,220 Contingent income tax liabilities 28,538 28,057 Post-retirement employee liabilities 31,737 31,128 Long-term capital lease obligation 3,453 3,548 Other long-term liabilities 12,178 12,211 Deferred income taxes 179,230 179,214 Commitments and contingencies Shareholders' equity: Preferred stock, $100 par value, 500,000 shares authorized, no shares issued - - Common stock, no par value, 180,000,000 shares authorized, 131,850,356 shares issuedat both period ends 57,736 57,736 Paid-in capital 239,733 236,183 Retained earnings 1,218,738 1,151,676 Accumulated other comprehensive income (loss) (785 ) (723 ) Treasury stock, at cost, 27,081,484 and 27,945,884 shares at 2009 and 2008, respectively (393,443 ) (393,732 ) Total shareholders' equity 1,121,979 1,051,140 Total liabilities and shareholders' equity $ 2,132,283 $ 2,018,469 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) For the three months ended March 31, 2009 2008 Cash flows from operating activities: Net income $ 73,459 $ 45,969 Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization and accretion 23,037 18,912 Deferred income taxes 935 18,232 Stock-based compensation expense 5,281 4,124 Excess income tax benefits of stock-based compensation (74 ) (3,661 ) Amortization of debt issuance costs 372 170 Senior Notes discount amortization 64 - Allowance for investment loss and bad debts 500 - Gain on sales of assets - (37 ) Amortization of long-term prepaid insurance - 303 Increase in other long-term liabilities 963 906 Changes in deferred turnaround costs, deferred catalyst costs and other (1,722 ) (20,157 ) Changes in working capital from operations 85,417 (91,113 ) Net cash provided by (used in) operating activities 188,232 (26,352 ) Cash flows from investing activities: Additions to property, plant and equipment (32,743 ) (43,603 ) Proceeds from sales of assets - 37 El Dorado Refinery contingent earn-out payment - (7,500 ) Net cash used in investing activities (32,743 ) (51,066 ) Cash flows from financing activities: Purchase of treasury stock (1,099 ) (64,084 ) Proceeds from issuance of common stock 70 126 Dividends paid (6,254 ) (5,420 ) Excess income tax benefits of stock-based compensation 74 3,661 Debt issuance costs and other (90 ) (3 ) Net cash used in financing activities (7,299 ) (65,720 ) Increase (decrease) in cash and cash equivalents 148,190 (143,138 ) Cash and cash equivalents, beginning of period 483,532 297,399 Cash and cash equivalents, end of period $ 631,722 $ 154,261 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest, excluding capitalized interest $ 7,081 $ 525 Cash paid during the period for income taxes - 200 Cash refunds of income taxes 51,593 24,000 Noncash investing activities - accrued capital expenditures, end of period 23,699 40,059 The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Financial Statement Presentation The interim condensed consolidated financial statements include the accounts of Frontier Oil Corporation (“FOC”), a Wyoming corporation, and its wholly-owned subsidiaries, collectively referred to as “Frontier” or “the Company.”The Company is an energy company engaged in crude oil refining and wholesale marketing of refined petroleum products (the “refining operations”). The Company operates refineries (“the Refineries”) in Cheyenne, Wyoming and El Dorado, Kansas.The Company also owns Ethanol Management Company (“EMC”), a products terminal and blending facility located near Denver, Colorado.The Company utilizes the equity method of accounting for investments in entities in which it has the ability to exercise significant influence.Entities in which the Company has the ability to exercise control are consolidated.All of the operations of the Company are in the United States, with its marketing efforts focused in the Rocky Mountain and Plains States regions of the United States.The Rocky Mountain region includes the states of Colorado, Wyoming, western Nebraska, Montana and Utah, and the Plains States include the states of Kansas, Oklahoma, eastern Nebraska, Iowa, Missouri, North Dakota and South Dakota.The Company purchases crude oil to be refined and markets the refined petroleum products produced, including various grades of gasoline, diesel fuel, jet fuel, asphalt, chemicals and petroleum coke.The operations of refining and marketing of petroleum products are considered part of one reporting segment. These financial statements have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and include all adjustments (comprised of only normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.The Company believes that the disclosures contained herein are adequate to make the information presented not misleading.The condensed consolidated financial statements included herein should be read in conjunction with the financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2008.These interim financial statements are not indicative of annual results. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Earnings per share The Company computes basic earnings per share (“EPS”) by dividing net income by the weighted average number of common shares outstanding during the period.No adjustments to income are used in the calculation of basic EPS.Diluted EPS includes the effects of potentially dilutive shares, principally common stock options and unvested restricted stock outstanding during the period.The basic and diluted average shares outstanding were as follows: Three Months Ended March 31, 2009 2008 Basic 103,361,456 103,230,636 Diluted 104,251,850 104,018,493 For the three months ended March 31, 2009, 434,793 outstanding stock options that could potentially dilute EPS in future years were not included in the computation of diluted EPS as they were anti-dilutive.For the three months ended March 31, 2008, there were no outstanding stock options that could potentially dilute EPS in future years that were not included in the computation of diluted EPS. The Company’s Board of Directors declared quarterly cash dividends of $0.06 per share of common stock in November2008 and February 2009, which were paid in January and April 2009, respectively.The total cash required for the dividend declared in February 2009 was approximately $6.2 million and was reflected in “Accrued liabilities and other” on the Condensed Consolidated Balance Sheet as of March 31, 2009. New accounting pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued FAS No. 157, “Fair Value Measurements.”FAS No. 157 defines fair value, establishes a framework for measuring fair value and expands disclosure requirements regarding fair value measurement.Where applicable, this statement simplifies and codifies fair value related guidance previously issued within GAAP.FAS No. 157 was effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company partially adopted FAS No. 157 as of January 1, 2008, pursuant to FASB Staff Position (“FSP”) FAS No. 157-2, “Effective Date of FASB Statement No. 157,” which delayed the effective date of FAS No. 157 for all nonrecurring fair value measurements of non-financial assets and non-financial liabilities until fiscal years beginning after November 15, 2008.FSP FAS No. 157-2 states that a measurement is recurring if it happens at least annually and defines non-financial assets and non-financial liabilities as all assets and liabilities other than those meeting the definition of a financial asset or financial liability in FAS No. 159.The statement also notes that if FAS No. 157 is not applied in its entirety, the Company must disclose (1) that it has only partially adopted FAS No. 157 and (2) the categories of assets and liabilities recorded or disclosed at fair value to which the statement was not applied.The Company chose to adopt FSP FAS No. 157-2 as of January 1, 2008, which did not have a material impact on the Company’s financial statements, and delay the application of FAS No. 157 in its entirety.Therefore, the Company did not apply FAS No. 157 to nonrecurring fair value measurements of non-financial assets and non-financial liabilities, including non-financial long-lived assets measured at fair value for an impairment assessment under FAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” and asset retirement obligations initially measured at fair value under FAS No. 143, “Accounting for Asset Retirement Obligations.”The Company is now required to apply FAS No. 157 to non-recurring financial and non-financial instruments effective January 1, 2009.See Note 11 “Fair Value Measurement.”The full adoption of FAS No. 157 did not have a material effect on the Company’s financial statements. In March 2008, the FASB released FAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133.”FAS No. 161 expands the disclosure requirements in FAS No. 133, “Accounting for Derivative Instruments and Hedging Activities,” about an entity’s derivative instruments and hedging activities.FAS No. 161’s disclosure provisions apply to all entities with derivative instruments subject to FAS No. 133 and its related interpretations.The provisions also apply to related hedged items, bifurcated derivatives, and nonderivative instruments that are designated and qualify as hedging instruments.Entities with instruments subject to FAS No. 161 must provide more robust qualitative disclosures and expanded quantitative disclosures.The statement is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, thus the Company adopted FAS No. 161 on January 1, 2009.See Note 12 “Price Risk Management Activities” for additional disclosures required under FAS No. 161. In December 2008, the FASB released FSP No. FAS 132(R)-1, “Employers' Disclosures about Postretirement Benefit Plan Assets”, which amends FAS No. 132(R), “Employers' Disclosures about Pensions and Other Postretirement Benefits” (FASB ASC 715), to require disclosure of additional information about assets held in a defined benefit pension or other postretirement plan. Specifically, the additional disclosures cover (1) investment policies and strategies, (2) categories of plan assets, (3) fair value measurements of plan assets, and (4) significant concentrations of risk.The additional disclosure requirements are effective for fiscal years ending after December 15, 2009, with earlier application permitted.The Company is evaluating the effect that this statement will have on the Company’s financial statement disclosures. In March 2009, the FASB released FSP FAS 157-e, “Determining Whether a Market is Not Active and a Transaction is Not Distressed.”This FSP provides additional guidance on determining whether a market for a financial asset is not active and a transaction is not distressed for fair value measurements under FASB Statement No. 157, “Fair Value Measurements.”This FSP is effective for interim and annual periods ending after June 15, 2009.The adoption of this FSP is not expected to have a material impact on the Company’s financial statements. In March 2009, the FASB released FSP FAS 115-a, FAS 124-a, and EITF 99-20-b, “Recognition and Presentation of Other-Than-Temporary Impairments.”This FSP amends the other-than-temporary impairment guidance in GAAP to make the guidance more operational and to improve the presentation of other-than-temporary impairments in the financial statements.This FSP modifies the current indicator that, to avoid considering an impairment to be other than temporary, management must assert that it has both the intent and the ability to hold an impaired security for a period of time sufficient to allow for any anticipated recovery in fair value.This FSP is effective for interim and annual reporting periods ending after June 15, 2009.The adoption of this FSP is not expected to have a material impact on the Company’s financial statements. In March 2009, the FASB released FSP FAS 107-b and APB 28-a, “Interim Disclosures about Fair Value of Financial Instruments.”This FSP amends FASB Statement No. 107, “Disclosures about Fair Value of Financial Instruments,” to require disclosures about fair value of financial instruments in interim financial statements as well as in annual financial statements.This FSP also amends APB Opinion No. 28, “Interim Financial Reporting,” to require those disclosures in all interim financial statements.This FSP is effective for interim and annual reporting periods ending after June 15, 2009.The adoption of this FSP is not expected to have a material impact on the Company’s financial statements. 2.Other Receivables March 31, December 31, 2009 2008 (in thousands) Investment fund receivable, net of allowance $ 4,249 $ 6,418 Realized futures trading receivable - 11,854 Other 4,537 6,944 $ 8,786 $ 25,216 The Company had a $32.7 million money market investment in a J.P. Morgan money market fund called the Reserve Primary Fund (“Fund”) that was deemed illiquid in September 2008.The Fund is currently overseen by the SEC, which is determining the amount and timing of liquidation.Prior to the freeze on the Fund’s assets, the Company requested its funds in their entirety and reclassed the $32.7 million investment out of “Cash and cash equivalents” to “Other receivables” on the Condensed Consolidated Balance Sheet.In addition, it is currently estimated that approximately 1.5% of the Company’s original investment is at-risk for recoverability, primarily due to the bankruptcy of Lehman Brothers, as the Fund had an investment in Lehman Brothers
